Citation Nr: 0110940	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
to include whether a timely substantive appeal was filed from 
the April 1997 rating decision which denied this issue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active military duty from April 1957 
to August 1959, and from December 1990 to May 1991.  He was 
also a member of the Naval Reserves for approximately 19 
years.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision issued by the Nashville, Tennessee Regional Office 
of the Department of Veterans Affairs (VA) in which the 
appellant's petition to reopen his previously disallowed 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) was denied; the case was 
subsequently transferred to the Montgomery, Alabama Regional 
Office (RO) which certified the case to the Board.  However, 
a question as to the timeliness of the appellant's 
substantive appeal on that issue was raised by the Board, and 
since the issue of timeliness had not yet been addressed by 
the RO, the Board remanded the matter to the RO in July 2000 
to allow the appellant to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).  The RO has now returned the 
case to the Board.


FINDINGS OF FACT

1.  In a rating decision issued in April 1997, the RO denied 
the appellant's petition to reopen his previously disallowed 
claim for service connection for COPD.  Notice of that 
adverse decision was mailed to the appellant on May 1, 1997.

2.  On February 12th, 1998, the RO received a Notice of 
Disagreement (NOD) from the appellant.  

3.  On April 3, 1998, the RO furnished the appellant with a 
Statement of the Case (SOC) which addressed the issue of 
whether new and material evidence had been received 
sufficient to reopen his claim of entitlement to service 
connection for COPD.  In addition, the RO notified the 
appellant that he must file his appeal with the agency within 
60 days from the date of the date of that letter, April 3rd, 
1998, or within the remainder, if any, of the one-year period 
from the date of the May 1st, 1997 notification letter.

4.  No further communication from the appellant was received 
by the RO before December 7th, 1998, when the RO received a 
VA Form 9 signed by the appellant in which he discussed his 
COPD claim; this was more than one year after the April 1997 
rating decision and more than 60 days after the issuance of 
the SOC.


CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the 
issue of the reopening of the previously disallowed claim for 
service connection for COPD.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and after a Statement of the Case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A claimant must file an NOD with a determination 
by the agency of original jurisdiction within one year from 
the date of notice of that determination.  A substantive 
appeal must be filed within 60-days of that date that the 
agency of original jurisdiction mails the SOC or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever is later.  38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§§ 20.302(b), 20.303; see also 38 C.F.R. § 20.202.

In the appellant's case, the RO addressed the issue of 
whether new and material evidence sufficient to reopen the 
previously disallowed claim for service connection for COPD 
had been submitted in a rating decision dated in April 1997.  
Notice of the denial of the reopening of the COPD claim was 
mailed to the appellant on May 1, 1997.  A timely NOD was 
received with respect to the COPD new and material evidence 
issue in February 1998.  The RO then issued an SOC on that 
issue on April 3, 1998.

In the cover letter attached to the SOC, the RO notified the 
appellant that, in order to complete his appeal, he had to 
file a formal appeal consisting of a discussion of the 
benefit he desired, the facts set forth in the SOC with which 
he disagreed, and the errors that he believed the agency made 
in applying the law.  The RO also explained that he should 
use the enclosed VA Form 9 to complete his appeal.  In 
addition, the RO notified the appellant that he must file his 
appeal with the agency within 60 days from the date of the 
date of that letter, April 3, 1998, or within the remainder, 
if any, of the one-year period from the date of the May 1st, 
1997 notification letter.  Thus, a timely substantive appeal 
would have had to have been filed on or before June 2, 1998, 
which was 60 days after the issuance of the SOC, as opposed 
to May 1, 1998, one year after notice of the adverse 
decision.

Thereafter, on November 19th, 1998, the RO received numerous 
medical records.  Subsequently, on December 7, 1998, the RO 
received a VA Form 9 signed by the appellant, which included 
a discussion of his COPD claim.

While the appellant's representative has argued that the July 
2000 Board remand was improper pursuant to the provisions of 
38 C.F.R. § 20.203, that regulation is not applicable in this 
case.  No one has contested the adequacy of the appellant's 
substantive appeal; rather it is the timeliness of the 
substantive appeal pursuant to 38 C.F.R. § 20.302(b) that has 
been challenged.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may find that it does not have jurisdiction 
over an issue because a veteran filed an untimely NOD or 
untimely substantive appeal, the VA must accord the veteran 
an opportunity to submit evidence or argument on these 
procedural issues.  See Marsh v. West, 11 Vet App 468 (1998).  
See also VAOPGCPREC 9-99 (1999).  In this case, the COPD new 
and material evidence issue was remanded to the RO in July 
2000, so that the appellant would receive notice of the issue 
of whether a timely appeal had been submitted with respect to 
this issue, as well as notice of the pertinent statutory and 
regulatory provisions.  Such notice was provided in the SSOC 
issued by the RO on September 1, 2000, and the appellant was 
allowed to provide testimony on the timeliness question 
during his October 2000 personal hearing at the RO; thus the 
appellant was afforded proper due process via the provision 
of full notice and an opportunity to be heard at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that when the rules require that any written 
document be filed within a specified period of time, a 
response postmarked prior to the expiration of that 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, as 
in this case, the postmark will be presumed to be five days 
prior to the date of the receipt of the document.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305.  Even after 
applying this rule, no timely substantive appeal was received 
with respect to the appellant's claim for the reopening of 
his COPD service connection claim.  Specifically, the VA Form 
9, which was signed by the appellant and which included a 
discussion of his COPD claim, was not received at the RO 
within 60 days after the SOC was issued on April 3, 1998 
(i.e., June 2nd, 1998), a date later than May 1st, 1998 (one 
year following the May 1, 1997 notification of the denial of 
the petition to reopen the previously disallowed claim for 
service connection for COPD).  38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. §§ 20.302(b), 20.303.  Additionally, no request for 
an extension of time in which to file a substantive appeal 
was received by the RO at any time.

Because no communication meeting the criteria set forth in 
38 U.S.C.A. § 7105(d)(3)-(5) and 38 C.F.R. § 20.202 was 
received from the appellant on or before June 2, 1998, the 
Board must conclude that no timely appeal was filed from the 
RO's April 1997 rating decision.  Accordingly, the Board does 
not have jurisdiction to review this appeal and it is 
dismissed.  38 U.S.C.A. § 7105.


ORDER

The claim for the reopening of a previously denied claim for 
service connection for COPD dismissed, as a timely 
substantive appeal was not received for the claim.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

